Citation Nr: 1728759	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  08-19 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than September 26, 2007 for the grant of a compensable rating for residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant served on active duty from February 1980 to February 1984.

This case initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2012, the Board denied the appellant's claim for an earlier effective date for the grant of service connection for traumatic brain injury, also referred to in various correspondence to and from the Veteran as a "TBI" or "head injury."  In that same decision, the Board denied entitlement to service connection for diabetes and obstructive sleep apnea.  

In July 2012, counsel for the appellant and VA filed with the United States Court of Appeals for Veterans Claims (Court) a Partial Joint Motion to vacate and remand the Board decision as to the earlier effective date claim.  The Court granted the motion, and vacated and remanded that part of the Board's decision that denied entitlement to an effective date earlier than September 26, 2007 for the grant of service connection for traumatic brain injury.  The claims of entitlement to service connection for diabetes and obstructive sleep apnea were found to be abandoned and were dismissed.  The issue was remanded for further development in March 2013, and in January 2015, the Board denied entitlement to an effective date earlier than September 26, 2007 for the grant of a separate compensable rating for residuals of a traumatic brain injury.  In September 2016, the Court issued a Memorandum Decision which vacated the Board's decision and again remanded the issue for readjudication.

In April 2017, the Veteran submitted a VA Form 40-10007 Application for Pre-Need Determination of Eligibility for Burial in a VA National Cemetery.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDINGS OF FACT

1.  A reasonable person would infer that the Veteran's claim of entitlement to service connection for a head injury was adjudicated in an August 1994 rating decision, which granted service connection and assigned a noncompensable rating for a scar and head injury residuals.  The August 1994 rating decision provided reasonable notice that a compensable rating for a head injury had been denied.

2.  The Veteran was notified of the August 1994 decision; it is presumed that he was adequately notified of his right to appeal.  The Veteran did not timely disagree with the decision, and it is final.

3.  The next written communication from the Veteran regarding head injury residuals or traumatic brain injury was received on September 26, 2007 and accepted as a claim for a compensable rating for service-connected scar and head injury residuals.

4.  The medical evidence of record does not show that the Veteran underwent an increase in the severity of his traumatic brain injury residuals at any time prior to September 26, 2007.


CONCLUSION OF LAW

The criteria for entitlement to an effective date for the award of a compensable rating for residuals of a traumatic brain injury prior to September 26, 2007 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.400 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the instant case, the Veteran is challenging the effective date assigned to a grant of compensable ratings for residuals of a traumatic brain injury.  Higher courts have held that when a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Nevertheless, August 2010 and January 2011 correspondence from the RO provided the Veteran with notice of regulatory provisions applicable to the assignment of effective dates. 

Analysis

The Veteran contends that he is entitled to an effective date earlier than September 26, 2007 for a compensable rating for residuals of a traumatic brain injury.  He has asserted that compensable ratings for residuals associated with an in-service head injury should be assigned effective dates of August 1994 or, in the alternative, September 2006.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  When a claim is received within one year after separation from service, the effective date will be the day following separation from active service.  38 C.F.R. § 3.400(b)(2).  

Pertinent VA regulations provide that a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  While VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).

The applicable statutory and regulatory provisions require that VA look to all communications from the appellant, which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2016); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Veteran first applied for entitlement to service connection for a head injury in July 1994.  In an August 1994 rating decision, VA granted entitlement to service connection for "scar, right eyebrow, residuals of head injury" and assigned a noncompensable rating.

The Veteran's attorney has argued that the August 1994 rating decision failed to adjudicate the claimed issue of entitlement to service connection for a head injury/traumatic brain injury, and instead adjudicated only the issue of entitlement to service connection for scars, leaving the head injury claim unadjudicated and still pending.  The Board finds this argument without merit.  

A claim for benefits remains pending until it is finally adjudicated.  Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010).  "The 'implicit denial' rule provides
that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  "[W]here an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim."  Ingram v. Nichsolson, 21 Vet. App. 232, 255 (2007). 

As was discussed in the September 2016 Memorandum Decision, the Court has previously identified four factors for consideration when determining whether a claim was implicitly denied: (1) "The relatedness of the claims," (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied," (3) "the timing of the claims," and (4) whether "the claimant is represented."  Cogburn, 24 Vet. App. at 212-14.  The key question in any implicit denial inquiry, is whether it would be clear to a "reasonable person" that the issue expressly listed in the rating decision was intended to dispose of other claims as well, and the veteran is therefore provided with "reasonable notice" that his claim had been denied.  Adams, 568 F.3d at 964; see also Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010) (holding that the key inquiry for whether an issue has been implicitly denied is whether sufficient notice has been provided so that a veteran would know, or reasonably can be expected to understand, that he will not be awarded benefits for the disability asserted in his pending claim).

The Board has fully and sympathetically reviewed the August 1994 rating decision and the Veteran's claims, and finds that a reasonable person would understand that a claim for compensable rating for a head injury had been denied, and that the Veteran was provided with adequate notice of that denial.  See id; see also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The August 1994 rating decision clearly states "Service connection for head injury" as the first issue on appeal.  Service connection was granted for "scar, right eyebrow, residuals of head injury," and the reasons and bases of the decision specifically discuss that the Veteran "received a head injury 1-81 when a hatch fell on his head."  It also stated that there had been X-rays which showed no fracture and neurology examination was within normal limits.  The decision did note, however, that the Veteran incurred a scar, but that in the absence of limitation of function due to the scar, a compensable rating was not warranted.

Applying the factors laid out in Cogburn, the Board finds that (1) the claims addressed in the August 1994 decision are identified with specificity and are clearly related to the claim at issue.  Cogburn, 24 Vet. App. at 212.  The Veteran filed a claim for a "head injury," and the decision lists "head injury" and discussed the specific in-service head injury event at issue.  (2) The decision does allude to the pending claim in such a way that it could be reasonably inferred that a compensable rating for a head injury had been denied.  The decision section stated that service connection for "scar, right eyebrow, residuals of head injury" had been granted and assigned a 0 percent evaluation.  Combined with the text of the decision which discussed the failure to find any other medical residuals as a result of the in-service head injury would lead a reasonable person to conclude that while service connection for head injury residuals had been granted, a compensable rating for any such residuals had been denied.  (3) The Board finds that the timing of the claim is not at issue, as the Veteran filed his claim in July 1994; the rating decision was issued just one month later, and this decision addressed the entirety of the Veteran's claims at that time.  There is no indication of any separate appeal streams or other issues filed at an earlier or later date that could be confused with the August 1994 rating decision.  (4) There is currently no VA Form 21-22 from 1994 of record, although the August 1994 notification letter sent to the Veteran indicated that the Texas Veterans Commission had been sent a copy of the decision.  Even accepting that the Veteran was unrepresented at the time of the August 1994 rating decision, the Board finds that this factor did not impact the reasonable understanding and interpretation of the decision.  While the Board has a duty to sympathetically read a veteran's pleadings when he represents himself pro se, in this case, the Veteran's claim was read and evaluated sympathetically.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  The August 1994 rating decision considered all possible residuals of his in-service injury, even those which had not been specifically raised by the Veteran, such as scars associated with the injury.

Furthermore, the Board finds that the August 1994 rating decision would clearly indicate to a reasonable person that the issue of service connection and a compensable rating for a head injury had been addressed, and the Veteran was provided with reasonable notice that a compensable rating for residuals of a head injury had been denied.  Adams, 568 F.3d at 964.  The rating decision specifically listed "Service connection for head injury" as the first issue, and in its "Reasons and Bases" included discussion of the in-service injury and the medically found residuals of that head injury, noting that no fracture or neurological abnormalities had been found.  On the basis of no other current disabilities besides a scar which was not painful, unstable, or causing functional limitation, the RO granted service connection for residuals of a head injury, but implicitly denied separate compensable evaluations for any additional head injury residuals.  A reasonable person would know, or be reasonably expected to understand, that the head injury had been considered, and that he would not be awarded any benefits for residuals of that injury.  See Jones, 619 F.3d 1368.

Not only would a reasonable person understand that the head injury issue had been evaluated and assigned a noncompensable rating, but the record indicates that, despite the statements of the Veteran's attorneys, the Veteran did understand this fact.  While the Veteran did not submit any correspondence to VA for many years after the 1994 rating decision, the Veteran wrote in an August 2011 correspondence that after he applied for service connection in 1994, "Then the VA rated me 0% for my service connected TBI in 1994," and that he was unhappy that he was not provided with any medical help or compensation at that time.  In May 2014, the Veteran submitted correspondence which stated that he had been awarded 0 percent for "head injuries in 1994, that is now called TBI."  While the Veteran's attorneys have argued that a head injury claim was not actually adjudicated in the August 1994 rating decision, the Veteran's primary contention appears to be not that the head injury issue was not adjudicated in August 1994, but that it was not properly evaluated at that time, and should have been assigned an evaluation much higher than 0 percent.  Unfortunately, while the Board sympathizes with the Veteran, the rating assigned in the August 1994 decision was not appealed, and the 0 percent evaluation assigned at that time is final.

The Board acknowledges that the January 2012 Board decision, which was vacated by the Court, stated that there was no indication from the record that any claim had been made for a traumatic brain injury prior to 2007.  This was clearly in error, and the June 2012 Joint Motion for Partial Remand pointed out that the Veteran had applied for service connection for a head injury in 1994 and stated that "the Board should discuss whether Appellant's September 26, 2007 claim for benefits should be considered a claim for an increased rating for the residuals of a head injury or TBI as opposed to a service connection claim."  The January 2012 Board decision is now vacated, and the erroneous statements made within it are not, in any way, evidence that a reasonable person would not understand that a head injury claim had been addressed in the August 1994 rating decision.

The Veteran's attorneys have also argued that the August 1994 rating decision failed to inform the appellant of his appellate rights, and that therefore his July 1994 claim remains on appeal.  The Court has stated that grave procedural errors may render a decision nonfinal.  See Tetro v. Gober, 14 Vet. App. 100 (2000).  If VA fails to comply with certain procedural requirements, including an explanation of the procedure for obtaining review of a rating decision, then the claim remains open and is not final.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).

In the current case, there is no evidence that VA failed to provide the Veteran with adequate notice of his appellate rights in 1994.  The Veteran has not demonstrated the clear evidence of irregularity that is necessary to overcome the presumption of regularity that attaches to the actions of Government officials.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  

The record shows that the August 1994 rating decision was mailed together with a cover letter.  That letter is dated August 12, 1994 and bears the name of an Adjudication Officer.  It notes that the letter had two enclosures: a VA Form 4107 and the rating decision.  The Veteran's attorney contends that the letter is "irregular" and does not warrant the presumption of regularity because the date is handwritten, the letter of record is not personally signed by the Adjudication Officer, and a copy of VA Form 4107 is not contained in the record.  The Board does not agree.  The presence of a handwritten date as opposed to a stamped date or typed date does not alter the validity of the date of record in any way, and there is no evidence to indicate that the date is incorrect.  That the Adjudication Officer did not sign the copy of the letter that was included in the claims file is also not found to be irregular or unusual.  While a copy of VA Form 4107, notice of appeal rights, was not included in the claims file, the August 1994 letter clearly notes that a VA Form 4107 was included as an enclosure with the copy mailed to the Veteran.  As the Board has not found any clear evidence of irregularity in the August 1994 correspondence or rating decision, the presumption of regularity attaches, and it is presumed that this notice was, indeed, included as an enclosure to the letter and that it did, in fact, contain notice of the Veteran's right to appeal.  Id.  The Board therefore finds that adequate notice of appeal rights was provided, and the August 1994 rating decision was final.

Although notified of the denial, the Veteran did not appeal the August 1994 decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).  An unappealed rating decision is final in the absence of clear and unmistakable error, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).

In June 2006, the Veteran submitted a claim of entitlement to nonservice connected pension, which was denied in November 2006.  The current claim on appeal was received by VA on September 26, 2007.  The Veteran stated that he was filing a new claim of entitlement to service connection for headaches, dizziness, diabetes, and scar residuals.  He also stated that he had "slammed [his] head" in a vehicle in service.  This was accepted by VA as a claim for an increased rating for service-connected scar and residuals of head injury.  

In a March 2008 rating decision, VA increased the Veteran's evaluation for scars, right eyebrow and bridge of nose, residuals of head injury to 10 percent, effective September 26, 2007.  In September 2009, the RO granted the Veteran separate evaluations of 10 percent for residuals of traumatic brain injury, 50 percent for migraine headaches, and 70 percent for postconcussional disorder.  The Veteran's postconcussional disorder, also claimed as "memory loss" and migraine headaches were found to be secondary to the service-connected head injury.  In a June 2013 rating decision, the RO granted the Veteran an increase to 40 percent for residuals of traumatic brain injury, effective August 20, 2010.

The general rule governing effective dates is that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is later.  Here, the Veteran submitted the claim for an increased rating for his service-connected scar and head injury residuals on September 26, 2007.  

VA regulations did allow for the receipt of clinical reports of examination or hospitalization to serve as informal claims for increase where the claim is for an already service-connected condition.  38 C.F.R. § 3.157 (2016); but see 79 Fed. Reg. 57,660 (Sept. 25, 2014).  None of the Veteran's VA treatment records prior to September 26, 2007 contained any diagnoses or treatment related to problems stemming from a head injury, including any chronic headache or any psychiatric disorder.  A May 2006 private medical evaluation submitted in June 2006 showed diagnoses only of diabetes mellitus, blurred vision probably secondary to diabetes mellitus, and a history of recurrent pneumothorax and substance abuse.  The Board cannot, therefore, find that there are any clinical reports that could be accepted as an informal claim of entitlement to a compensable rating for head injury residuals.

The Board also is unable to assign an effective any earlier than September 26, 2007 under 38 C.F.R. § 3.400(o)(2), which allows for an increased benefit to be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year of such date.  38 C.F.R. § 3.400(o)(2).  The Veteran's attorneys have argued that the appellant has consistently reported constant problems related to his traumatic brain injury since the time of his injury in service.  While the Veteran is competent to report on matters observed or within his personal knowledge, such as his own symptomatology, this is not supported by the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's VA treatment records from September 2006 to September 2007 do not contain any diagnoses or treatment related to a traumatic brain injury, headaches, scars, or memory loss.  Furthermore, even if the Veteran has had the same symptoms of head injury residuals from the time of service to the present, as was stated at great length in April 2013 and December 2014 briefs, then this would indicate that his increase in disability did not occur within one year prior to September 25, 2007, the date that he submitted a claim for increased compensation, but, rather, occurred much earlier, and therefore 38 C.F.R. § 3.400(o)(2) does not apply.

VA must liberally construe all documents filed by a claimant.  See E.F. v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, however, the August 1994 rating decision, which assigned a 0 percent evaluation for scar and other residuals of a head injury, is final, and there are no other documents that might be construed, even in the broadest sense, as a claim for an increase in the evaluation for head injury residuals or a traumatic brain injury prior to September 26, 2007.  In the absence of any other communication from the Veteran prior to September 26, 2007 which indicates that his service-connected head injury residuals had worsened, there is no basis for granting an earlier effective date.


ORDER

Entitlement to an effective date earlier than September 26, 2007 for the grant of a separate compensable rating for residuals of a traumatic brain injury is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


